             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

RICHARD C. AMMONS,                               )
                                                 )
             Petitioner,                         )
v.                                               )       NO. CIV-18-0265-HE-M
                                                 )
JOHN B. FOX, Warden,                             )
                                                 )
             Respondent.                         )
                                         ORDER
      In this action, petitioner, a pro se federal inmate, filed a petition for writ of habeas

corpus under 28 U.S.C. § 2241 challenging the calculation of his federal sentence by the

Bureau of Prisons. On October 11, 2018, United States Magistrate Judge Suzanne Mitchell

issued a Report and Recommendation recommending that petitioner’s habeas relief be

denied and that respondent’s motion to dismiss be granted. The parties were advised of

their right to object to the Report and Recommendation by November 1, 2018.

      Neither party objected to the Report and Recommendation. Therefore, the parties

have waived their rights to appellate review of the factual and legal issues it addressed.

Cassanova v. Ulibarri, 595 F.3d 1120, 1123 (10th Cir. 2010). Accordingly, the court

ADOPTS the Report and Recommendation [Doc. #16] and GRANTS respondent’s

motion to dismiss [Doc. #15].

      IT IS SO ORDERED.

      Dated this 29th day of November, 2018.
